Citation Nr: 0317288	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1945.  He died on February [redacted]
, 2000.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's claims of service 
connection for the cause of the veteran's death and DIC under 
38 U.S.C.A. § 1318.


REMAND

The appellant contends, in substance, that the stomach 
carcinoma that caused the veteran's death was caused by the 
veteran's military service.  Alternatively, it is alleged that 
the veteran's service connected peptic ulcer, along with a 
gastrectomy, caused the veteran's death and/or made the veteran 
unable to be effectively treated for the stomach carcinoma that 
caused his death.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" or 
"Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
appellant's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by the 
claimant and which, part, if any VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).

Notably, in September 2002, the Board undertook additional 
development with respect to the issues currently on appeal 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  In 
connection with this development, the Board obtained and 
associated with the claims file additional pertaining treatment 
record from Dr. Steven H. Stein.

In the Disabled American Veterans v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (2002).  As such, although the RO has notified the 
appellant of VA's obligations under the VCAA and Board has 
obtained additional private treatment records, in light of the 
Federal Circuits' decision, the case must be remanded.

On remand, the RO should undertake any additional action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining any outstanding evidence identified by the 
appellant or the record on appeal, such as records held by 
James Brown Hospital, Rhode Island Hospital, and Dr. R. Philip 
Goyette as well as obtaining a medical opinion as to the 
relationship between the veteran's service-connected 
disabilities (i.e., peptic ulcer disease and a ventral hernia) 
and/or the veteran's 1947 subtotal gastrectomy and the 
veteran's death.  See 38 U.S.C.A. § 5103A (West 2002).

In view of the above, the appeal is REMANDED to the RO for the 
following action:

1.  The RO should send the appellant a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims.  
The letter should also specifically 
inform the appellant of which portion of 
the evidence is to be provided by the 
appellant and which part, if any, the RO 
will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  Contact the appellant and give her 
the opportunity to supplement the record 
on appeal with any relevant evidence.

3.  Along with the necessary 
authorizations, send a second request for 
the veteran's treatment records to James 
Brown Hospital (Providence, RI), Rhode 
Island Hospital, and to Dr. R. Philip 
Goyette (Putnam Medical Associates - 330 
Pomfret Street, Putnam CT 06260).  If any 
of the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant and her representative should 
be informed in writing.

3.  After associating with the claims 
file all evidence obtained in connection 
with the above development, make 
arrangements with the appropriate VA 
medical facility for the appellant's 
claims file to be reviewed by an 
appropriate VA physician.  The physician 
should review the claims folder.  The 
reviewing physician should be asked to 
provide an opinion as to: 

(i) whether it is at least as likely 
as not that the veteran's service-
connected disabilities (i.e., peptic 
ulcer disease and/or a ventral 
hernia) caused, or contributed 
substantially or materially, to any 
condition that ultimately led to the 
veteran's death, including stomach 
carcinoma; 
(ii) whether the 1947 subtotal 
gastrectomy caused or made worse the 
stomach carcinoma that led to the 
veteran's death; and 
(iii) whether the 1947 subtotal 
gastrectomy so limited the ability 
to aggressive treat the veteran's 
stomach carcinoma that it hastened 
the veteran's death.

4.  To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again 
readjudicate the claims and should 
consider the additional evidence that has 
been added to record since the September 
2000 Supplemental Statement of the Case.  
If any of the determinations remain 
adverse to the appellant, she and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence, and the applicable 
law and regulations pertinent governing 
the claims since the issuance of the 
September 2000 supplemental statement of 
the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


